UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2014 Date of reporting period:	November 30, 2013 Item 1. Schedule of Investments: Putnam Retirement Income Fund Lifestyle 2 The fund's portfolio 11/30/13 (Unaudited) INVESTMENT COMPANIES (45.1%) (a) Shares Value iShares MSCI EAFE ETF 1,057 $70,016 Putnam Absolute Return 100 Fund Class Y (AFF) 63,011 650,906 Putnam Absolute Return 300 Fund Class Y (AFF) 142,531 1,555,012 Putnam Absolute Return 500 Fund Class Y (AFF) 226,414 2,642,248 Putnam Absolute Return 700 Fund Class Y (AFF) 32,415 399,033 Putnam Money Market Fund Class A (AFF) 517,298 517,298 SPDR S&P rust 792 143,352 SPDR S&P Midcap rust 81 19,232 Total investment companies (cost $5,837,246) COMMON STOCKS (16.1%) (a) Shares Value Basic materials (0.7%) Asahi Kasei Corp. (Japan) 1,000 $7,887 Axiall Corp. 16 725 BASF SE (Germany) 62 6,620 Bemis Co., Inc. 31 1,210 BHP Billiton, Ltd. (Australia) 93 3,165 CF Industries Holdings, Inc. 16 3,478 Chicago Bridge & Iron Co., NV 37 2,837 Cytec Industries, Inc. 15 1,342 Domtar Corp. (Canada) 14 1,197 Eastman Chemical Co. 38 2,927 Evraz PLC (United Kingdom) (NON) 1,599 2,782 Fletcher Building, Ltd. (New Zealand) 736 5,467 Fortune Brands Home & Security, Inc. 58 2,529 Huntsman Corp. 55 1,261 LyondellBasell Industries NV Class A 72 5,557 Mitsubishi Chemical Holdings Corp. (Japan) 1,000 4,646 Monsanto Co. 99 11,220 Packaging Corp. of America 28 1,715 PPG Industries, Inc. 28 5,154 Rio Tinto PLC (United Kingdom) 164 8,711 Sherwin-Williams Co. (The) 20 3,661 Stora Enso OYJ Class R (Finland) 580 5,713 Valspar Corp. 26 1,836 voestalpine AG (Austria) 48 2,384 W.R. Grace & Co. (NON) 20 1,921 Capital goods (0.9%) ABB, Ltd. (Switzerland) 196 5,011 Aecom Technology Corp. (NON) 43 1,250 Avery Dennison Corp. 38 1,858 BAE Systems PLC (United Kingdom) 1,772 12,390 Ball Corp. 42 2,099 Boeing Co. (The) 163 21,883 Canon, Inc. (Japan) 100 3,329 Cummins, Inc. 51 6,750 Delphi Automotive PLC (United Kingdom) 97 5,679 General Dynamics Corp. 82 7,516 Ingersoll-Rand PLC 84 5,999 KBR, Inc. 53 1,793 Leggett & Platt, Inc. 55 1,662 Lockheed Martin Corp. 67 9,492 McDermott International, Inc. (NON) 78 636 Northrop Grumman Corp. 69 7,775 Raytheon Co. 89 7,893 Staples, Inc. 226 3,510 Terex Corp. (NON) 42 1,525 Vinci SA (France) 135 8,664 WABCO Holdings, Inc. (NON) 24 2,126 Communication services (0.7%) AT&T, Inc. 166 5,845 Belgacom SA (Belgium) 202 6,003 Bezeq The Israeli Telecommunication Corp., Ltd. (Israel) 1,545 2,581 Comcast Corp. Class A 419 20,896 Deutsche Telekom AG (Germany) 561 8,913 DISH Network Corp. Class A 67 3,629 IAC/InterActiveCorp. 72 4,119 Koninklijke (Royal) KPN NV (Netherlands) (NON) 214 694 NTT DoCoMo, Inc. (Japan) 300 4,832 Orange (France) 456 5,941 Telecom Corp. of New Zealand, Ltd. (New Zealand) 2,273 4,253 Telstra Corp., Ltd. (Australia) 654 3,012 TW telecom, inc. (NON) 62 1,756 Verizon Communications, Inc. 398 19,749 Vodafone Group PLC (United Kingdom) 1,457 5,401 Conglomerates (0.3%) AMETEK, Inc. 75 3,692 Bouygues SA (France) 207 7,784 Danaher Corp. 142 10,622 General Electric Co. 347 9,251 Tyco International, Ltd. 131 4,996 Consumer cyclicals (1.8%) Adecco SA (Switzerland) 121 9,292 ADT Corp. (The) 69 2,799 Advance Auto Parts, Inc. 27 2,727 American Eagle Outfitters, Inc. 78 1,269 Asahi Glass Co., Ltd. (Japan) 1,000 6,452 Bayerische Motoren Werke (BMW) AG (Germany) 73 8,386 Bed Bath & Beyond, Inc. (NON) 67 5,228 Big Lots, Inc. (NON) 32 1,227 Chico's FAS, Inc. 72 1,346 Coach, Inc. 78 4,516 CST Brands, Inc. 14 460 Dai Nippon Printing Co., Ltd. (Japan) 1,000 10,308 Daimler AG (Registered Shares) (Germany) 42 3,480 Daito Trust Construction Co., Ltd. (Japan) 100 9,488 Dillards, Inc. Class A 15 1,373 Expedia, Inc. 32 2,038 Foot Locker, Inc. 55 2,139 Gannett Co., Inc. 92 2,490 Gap, Inc. (The) 95 3,892 Geberit International AG (Switzerland) 11 3,232 Home Depot, Inc. (The) 242 19,522 Host Hotels & Resorts, Inc. (R) 438 8,064 Hugo Boss AG (Germany) 42 5,634 Lear Corp. 38 3,151 Lowe's Cos., Inc. 266 12,630 Macy's, Inc. 112 5,965 McGraw-Hill Cos., Inc. (The) 78 5,811 Next PLC (United Kingdom) 110 9,876 O'Reilly Automotive, Inc. (NON) 34 4,249 PetSmart, Inc. 36 2,668 Priceline.com, Inc. (NON) 12 14,308 PulteGroup, Inc. 123 2,307 Reed Elsevier PLC (United Kingdom) 489 7,065 Ryman Hospitality Properties (R) 193 8,081 SJM Holdings, Ltd. (Hong Kong) 2,000 6,411 Swire Pacific, Ltd. Class A (Hong Kong) 500 6,046 TABCORP Holdings, Ltd. (Australia) 2,297 7,381 TJX Cos., Inc. (The) 174 10,941 Total Systems Services, Inc. 142 4,409 URS Corp. 29 1,507 Wal-Mart Stores, Inc. 28 2,268 Wyndham Worldwide Corp. 47 3,370 Wynn Resorts, Ltd. 25 4,147 Consumer staples (1.5%) British American Tobacco (BAT) PLC (United Kingdom) 113 6,015 Coca-Cola Co. (The) 64 2,572 Colgate-Palmolive Co. 87 5,725 Constellation Brands, Inc. Class A (NON) 41 2,887 Corrections Corp. of America (R) 297 9,905 Costco Wholesale Corp. 49 6,146 CVS Caremark Corp. 195 13,057 General Mills, Inc. 114 5,749 Geo Group, Inc. (The) (R) 250 8,200 ITOCHU Corp. (Japan) 400 5,045 Japan Tobacco, Inc. (Japan) 100 3,377 JM Smucker Co. (The) 25 2,606 Kao Corp. (Japan) 100 3,285 Kraft Foods Group, Inc. 105 5,578 Liberty Interactive Corp. Class A (NON) 168 4,717 Lorillard, Inc. 154 7,905 Metcash, Ltd. (Australia) 536 1,488 Metro AG (Germany) 206 10,323 Molson Coors Brewing Co. Class B 37 1,949 Nestle SA (Switzerland) 79 5,765 Philip Morris International, Inc. 211 18,049 Procter & Gamble Co. (The) 306 25,771 Reckitt Benckiser Group PLC (United Kingdom) 26 2,084 Robert Half International, Inc. 51 1,970 Sumitomo Corp. (Japan) 200 2,474 Swedish Match AB (Sweden) 163 5,064 Tesco PLC (United Kingdom) 1,072 6,102 Unilever NV ADR (Netherlands) 212 8,345 Unilever PLC (United Kingdom) 63 2,542 Walgreen Co. 149 8,821 Woolworths, Ltd. (Australia) 108 3,312 Energy (1.3%) Alpha Natural Resources, Inc. (NON) 81 541 BP PLC (United Kingdom) 1,763 13,881 Cabot Oil & Gas Corp. 107 3,686 Chevron Corp. 61 7,469 ConocoPhillips 222 16,162 Cosmo Oil Co., Ltd. (Japan) (NON) 2,000 3,690 Exxon Mobil Corp. 218 20,379 Halcon Resources Corp. (NON) 27 108 Helmerich & Payne, Inc. 29 2,233 HollyFrontier Corp. 53 2,543 Marathon Petroleum Corp. 75 6,206 Occidental Petroleum Corp. 146 13,864 Oceaneering International, Inc. 32 2,470 Oil States International, Inc. (NON) 18 1,842 ONEOK, Inc. 60 3,484 Peabody Energy Corp. 74 1,347 Phillips 66 125 8,701 Royal Dutch Shell PLC Class A (United Kingdom) 337 11,270 Royal Dutch Shell PLC Class B (United Kingdom) 143 5,006 Schlumberger, Ltd. 210 18,568 Seadrill, Ltd. (Norway) 90 3,826 Tesoro Corp. 42 2,462 TonenGeneral Sekiyu KK (Japan) 1,000 9,664 Total SA (France) 152 9,199 Valero Energy Corp. 124 5,669 Financials (4.9%) Alexandria Real Estate Equities, Inc. (R) 145 9,173 Alleghany Corp. (NON) 8 3,153 Allied World Assurance Co. Holdings AG 20 2,253 American Capital Agency Corp. (R) 73 1,488 American Financial Group, Inc. 46 2,652 American International Group, Inc. 231 11,492 AMP, Ltd. (Australia) 1,244 5,277 Aon PLC 120 9,797 Apartment Investment & Management Co. Class A (R) 124 3,114 Associated Banc-Corp. 100 1,724 AvalonBay Communities, Inc. (R) 93 11,026 Aviva PLC (United Kingdom) 901 6,316 Axis Capital Holdings, Ltd. 56 2,751 Baloise Holding AG (Switzerland) 26 3,061 Banco Santander Central Hispano SA (Spain) 492 4,364 Banque Cantonale Vaudoise (BCV) (Switzerland) 4 2,136 Bendigo and Adelaide Bank, Ltd. (Australia) 297 3,044 Berkshire Hathaway, Inc. Class B (NON) 35 4,079 Boston Properties, LP (R) 100 9,949 BRE Properties (R) 190 9,734 CaixaBank SA (Rights) (Spain) (NON) 1,031 76 CaixaBank SA (Spain) 1,031 5,216 Camden Property Trust (R) 73 4,228 Chimera Investment Corp. (R) 266 785 CIT Group, Inc. 87 4,392 City National Corp. 26 1,985 CNP Assurances (France) 413 7,879 Commonwealth Bank of Australia (Australia) 97 6,871 CommonWealth REIT (R) 347 8,283 CoreLogic, Inc. (NON) 105 3,699 DDR Corp. (R) 24 384 Digital Realty Trust, Inc. (R) 59 2,787 Discover Financial Services 130 6,929 Douglas Emmett, Inc. (R) 232 5,331 Duke Realty Corp. (R) 73 1,108 DuPont Fabros Technology, Inc. (R) 306 7,182 Eaton Vance Corp. 59 2,467 Equity Lifestyle Properties, Inc. (R) 227 8,059 Equity Residential Trust (R) 226 11,648 Essex Property Trust, Inc. (R) 10 1,518 Federal Realty Investment Trust (R) 90 9,317 Fidelity National Financial, Inc. Class A 110 3,198 Fifth Third Bancorp 347 7,051 General Growth Properties (R) 719 14,919 Genworth Financial, Inc. Class A (NON) 259 3,913 Goldman Sachs Group, Inc. (The) 95 16,049 Government Properties Income Trust (R) 295 7,319 Hatteras Financial Corp. (R) 28 468 HCP, Inc. (R) 330 12,134 Health Care REIT, Inc. (R) 230 12,878 Home Properties, Inc. (R) 125 6,573 Hospitality Properties Trust (R) 353 9,591 HSBC Holdings PLC (United Kingdom) 906 10,120 Investment AB Kinnevik Class B (Sweden) 378 14,842 JPMorgan Chase & Co. 472 27,008 Kimco Realty Corp. (R) 672 13,857 Macerich Co. (The) (R) 65 3,701 Medical Properties Trust, Inc. (R) 552 7,292 Mid-America Apartment Communities, Inc. (R) 10 602 Nasdaq OMX Group, Inc. (The) 71 2,790 Natixis (France) 1,178 6,484 Northern Trust Corp. 70 4,129 PartnerRe, Ltd. 32 3,293 PNC Financial Services Group, Inc. 121 9,311 Popular, Inc. (Puerto Rico) (NON) 60 1,715 Post Properties, Inc. (R) 174 7,458 Prologis, Inc. (R) 483 18,320 Protective Life Corp. 46 2,207 Public Storage (R) 162 24,737 Realty Income Corp. (R) 95 3,620 Regency Centers Corp. (R) 213 9,977 Resona Holdings, Inc. (Japan) 900 4,463 Retail Opportunity Investments Corp. (R) 149 2,171 RSA Insurance Group PLC (United Kingdom) 2,535 4,412 Senior Housing Properties Trust (R) 38 861 Simon Property Group, Inc. (R) 356 53,347 SL Green Realty Corp. (R) 40 3,619 Spirit Realty Capital, Inc. (R) 1,046 10,387 STAG Industrial, Inc. (R) 87 1,886 State Street Corp. 120 8,713 Stockland (Units) (Australia) (R) 1,645 5,765 Sumitomo Mitsui Financial Group, Inc. (Japan) 100 4,949 Svenska Handelsbanken AB Class A (Sweden) 218 10,119 Tanger Factory Outlet Centers (R) 25 827 Taubman Centers, Inc. (R) 149 9,742 Toronto-Dominion Bank (Canada) 34 3,108 Tryg A/S (Denmark) 33 2,981 UDR, Inc. (R) 82 1,908 Validus Holdings, Ltd. 55 2,203 Vornado Realty Trust (R) 274 24,093 Wells Fargo & Co. 104 4,578 Westpac Banking Corp. (Australia) 342 10,236 Wing Hang Bank, Ltd. (Hong Kong) 500 7,404 Zurich Insurance Group AG (Switzerland) 14 3,894 Health care (1.8%) AbbVie, Inc. 183 8,866 AmerisourceBergen Corp. 102 7,194 Amgen, Inc. 115 13,119 AstraZeneca PLC (United Kingdom) 166 9,515 Bristol-Myers Squibb Co. 262 13,462 Celgene Corp. (NON) 74 11,971 CIGNA Corp. 107 9,357 Eli Lilly & Co. 162 8,136 Endo Health Solutions, Inc. (NON) 26 1,747 GlaxoSmithKline PLC (United Kingdom) 225 5,945 HCA Holdings, Inc. 76 3,528 Jazz Pharmaceuticals PLC (NON) 13 1,520 Johnson & Johnson 76 7,194 McKesson Corp. 82 13,603 Merck & Co., Inc. 38 1,894 Novartis AG (Switzerland) 96 7,576 Omega Healthcare Investors, Inc. (R) 98 3,204 Orion OYJ Class B (Finland) 159 4,186 Pfizer, Inc. 840 26,653 Roche Holding AG-Genusschein (Switzerland) 25 6,954 Sabra Health Care REIT, Inc. (R) 101 2,695 Salix Pharmaceuticals, Ltd. (NON) 42 3,562 Sanofi (France) 67 7,077 St. Jude Medical, Inc. 124 7,244 Takeda Pharmaceutical Co., Ltd. (Japan) 200 9,713 United Therapeutics Corp. (NON) 20 1,846 Ventas, Inc. (R) 411 23,357 WellPoint, Inc. 118 10,960 Zimmer Holdings, Inc. 70 6,399 Technology (1.5%) Accenture PLC Class A 164 12,705 AOL, Inc. (NON) 95 4,235 Apple, Inc. 78 43,373 Avnet, Inc. 51 2,035 Broadcom Corp. Class A 102 2,722 Brocade Communications Systems, Inc. (NON) 215 1,890 Cap Gemini (France) 54 3,515 Cisco Systems, Inc. 671 14,259 EMC Corp. 301 7,179 Google, Inc. Class A (NON) 17 18,013 IBM Corp. 34 6,109 L-3 Communications Holdings, Inc. 32 3,311 Lam Research Corp. (NON) 51 2,658 Lexmark International, Inc. Class A 43 1,521 Marvell Technology Group, Ltd. 170 2,419 Microsoft Corp. 627 23,908 Nokia OYJ (Finland) (NON) 1,026 8,284 NVIDIA Corp. 163 2,543 Oracle Corp. 583 20,574 Riverbed Technology, Inc. (NON) 71 1,228 Rockwell Automation, Inc. 42 4,770 Symantec Corp. 293 6,590 Teradyne, Inc. (NON) 78 1,328 Western Digital Corp. 55 4,127 Transportation (0.3%) ComfortDelgro Corp., Ltd. (Singapore) 2,000 3,132 Delta Air Lines, Inc. 263 7,622 Deutsche Post AG (Germany) 120 4,244 Japan Airlines Co., Ltd. (Japan) (UR)(NON) 100 5,086 Southwest Airlines Co. 242 4,499 Sydney Airport (Australia) 1,669 5,925 Wabtec Corp. 38 2,622 Yangzijiang Shipbuilding Holdings, Ltd. (China) 3,000 2,785 Utilities and power (0.4%) AES Corp. 197 2,870 American Electric Power Co., Inc. 119 5,600 Chubu Electric Power Co., Inc. (Japan) 300 4,053 CMS Energy Corp. 44 1,168 Enel SpA (Italy) 1,009 4,566 Energias de Portugal (EDP) SA (Portugal) 565 2,137 Entergy Corp. 50 3,095 Hokuriku Electric Power Co. (Japan) 300 3,986 Kinder Morgan, Inc. 112 3,980 PG&E Corp. 87 3,512 PPL Corp. 52 1,597 Red Electrica Corporacion SA (Spain) 89 5,699 RWE AG (Preference) (Germany) 134 4,604 Snam SpA (Italy) 835 4,489 UGI Corp. 39 1,570 Total common stocks (cost $1,705,545) U.S. TREASURY OBLIGATIONS (10.0%) (a) Principal amount Value U.S. Treasury Bonds 2 3/4s, August 15, 2042 $130,000 $105,539 U.S. Treasury Notes 2 3/8s, August 31, 2014 38,000 38,625 2s, February 15, 2023 340,000 322,366 1 3/4s, May 31, 2016 130,000 134,341 1 5/8s, August 15, 2022 70,000 65,013 1 1/8s, December 31, 2019 107,000 102,854 1s, August 31, 2016 240,000 243,354 3/4s, March 31, 2018 320,000 314,872 Total U.S. treasury obligations (cost $1,329,356) CORPORATE BONDS AND NOTES (3.3%) (a) Principal amount Value Basic materials (0.3%) CF Industries, Inc. company guaranty sr. unsec. unsub. notes 7 1/8s, 2020 $2,000 $2,361 International Paper Co. sr. unsec. notes 9 3/8s, 2019 2,000 2,660 LYB International Finance BV sr. unsec. unsub. notes 4s, 2023 (Netherlands) 5,000 4,990 Methanex Corp. sr. unsec. unsub. notes 3 1/4s, 2019 (Canada) 2,000 2,017 Packaging Corp. of America sr. unsec. unsub. notes 4 1/2s, 2023 5,000 5,057 PPG Industries, Inc. sr. unsec. unsub. debs. 7.4s, 2019 5,000 5,974 Westvaco Corp. company guaranty sr. unsec. unsub. notes 7.95s, 2031 5,000 5,857 Xstrata Finance Canada, Ltd. 144A company guaranty sr. unsec. notes 6s, 2041 (Canada) 5,000 4,868 Capital goods (0.1%) Delphi Corp. company guaranty sr. unsec. unsub. notes 5s, 2023 5,000 5,188 Staples, Inc. sr. unsec. unsub. notes 2 3/4s, 2018 5,000 5,066 United Technologies Corp. sr. unsec. unsub. notes 4 1/2s, 2042 5,000 4,858 Communication services (0.6%) American Tower Corp. sr. unsec. notes 7s, 2017 (R) 5,000 5,822 AT&T, Inc. sr. unsec. bonds 6.55s, 2039 2,000 2,222 CC Holdings GS V, LLC/Crown Castle GS III Corp. company guaranty sr. notes 3.849s, 2023 5,000 4,713 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 10,000 12,192 Corning, Inc. sr. unsec. unsub. notes 5 3/4s, 2040 5,000 5,555 Koninklijke (Royal) KPN NV sr. unsec. unsub. bonds 8 3/8s, 2030 (Netherlands) 5,000 6,301 Orange SA sr. unsec. unsub. notes 5 3/8s, 2019 (France) 5,000 5,638 Orange SA sr. unsec. unsub. notes 4 1/8s, 2021 (France) 3,000 3,053 Qwest Corp. sr. unsec. notes 6 3/4s, 2021 4,000 4,362 Rogers Communications, Inc. company guaranty sr. unsec. bonds 8 3/4s, 2032 (Canada) 4,000 5,215 Telefonica Emisiones SAU company guaranty sr. unsec. unsub. notes 7.045s, 2036 (Spain) 5,000 5,426 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2041 10,000 8,040 Verizon Communications, Inc. sr. unsec. unsub. notes 6.4s, 2033 10,000 11,101 Consumer cyclicals (0.4%) 21st Century Fox America, Inc. company guaranty sr. unsec. unsub. notes 3s, 2022 5,000 4,732 D.R. Horton, Inc. company guaranty sr. unsec. FRN notes 5 3/4s, 2023 5,000 5,050 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 5,000 5,403 Ford Motor Co. sr. unsec. unsub. notes 7.4s, 2046 5,000 6,073 General Motors Financial Co., Inc. 144A sr. unsec. notes 3 1/4s, 2018 2,000 2,005 General Motors Financial Co., Inc. 144A sr. unsec. notes 2 3/4s, 2016 3,000 3,038 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 5 1/8s, 2042 5,000 4,747 Marriott International, Inc. sr. unsec. unsub. notes 3s, 2019 5,000 5,089 TJX Cos., Inc. sr. unsec. notes 2 1/2s, 2023 5,000 4,599 Walt Disney Co. (The) sr. unsec. notes 2 3/4s, 2021 5,000 4,882 Consumer staples (0.2%) Altria Group, Inc. company guaranty sr. unsec. unsub. notes 2.85s, 2022 10,000 9,222 Erac USA Finance, LLC 144A unsec. sub. notes 7s, 2037 5,000 5,906 Molson Coors Brewing Co. company guaranty sr. unsec. unsub. notes 5s, 2042 5,000 4,858 Mondelez International, Inc. sr. unsec. notes 6 1/2s, 2017 5,000 5,902 Tyson Foods, Inc. company guaranty sr. unsec. unsub. notes 6.6s, 2016 5,000 5,590 Energy (0.2%) Anadarko Petroleum Corp. sr. notes 5.95s, 2016 2,000 2,255 Petrobras International Finance Co. company guaranty sr. unsec. notes 3 7/8s, 2016 (Brazil) 5,000 5,168 Petrohawk Energy Corp. company guaranty sr. unsec. notes 7 1/4s, 2018 5,000 5,413 Plains Exploration & Production Co. company guaranty sr. unsec. notes 6 3/4s, 2022 4,000 4,370 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 5,000 5,199 Weatherford Bermuda company guaranty sr. unsec. notes 9 7/8s, 2039 (Bermuda) 5,000 6,949 Financials (0.9%) American International Group, Inc. jr. sub. FRB bonds 8.175s, 2068 4,000 4,802 Associates Corp. of North America sr. unsec. notes 6.95s, 2018 7,000 8,385 Berkshire Hathaway Finance Corp. company guaranty sr. unsec. unsub. notes 4.3s, 2043 5,000 4,520 BNP Paribas SA 144A jr. unsec. sub. FRN notes 5.186s, perpetual maturity (France) 4,000 4,090 CBL & Associates LP company guaranty sr. unsec. unsub. notes 5 1/4s, 2023 (R) 5,000 5,023 DDR Corp. sr. unsec. unsub. notes 7 7/8s, 2020 (R) 5,000 6,204 General Electric Capital Corp. sr. unsec. unsub. notes 3.15s, 2022 15,000 14,572 Genworth Holdings, Inc. sr. unsec. unsub. notes 7.7s, 2020 5,000 6,012 HBOS PLC 144A unsec. sub. bonds 6s, 2033 (United Kingdom) 10,000 9,772 International Lease Finance Corp. sr. unsec. unsub. notes 4 7/8s, 2015 7,000 7,280 Leucadia National Corp. sr. unsec. bonds 5 1/2s, 2023 5,000 5,041 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 5,000 5,350 Progressive Corp. (The) jr. unsec. sub. FRN notes 6.7s, 2037 10,000 10,850 Prudential Financial, Inc. jr. unsec. sub. FRN notes 5.2s, 2044 5,000 4,800 Rayonier, Inc. company guaranty sr. unsec. unsub. notes 3 3/4s, 2022 (R) 5,000 4,800 Royal Bank of Scotland PLC (The) sr. sub. FRN notes 9 1/2s, 2022 (United Kingdom) 5,000 5,825 Santander UK PLC 144A unsec. sub. notes 5s, 2023 (United Kingdom) 10,000 9,888 Willis Group Holdings PLC company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 5,000 5,452 Health care (0.1%) Actavis PLC sr. unsec. notes 4 5/8s, 2042 5,000 4,517 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 2,000 2,160 Technology (0.1%) Apple, Inc. sr. unsec. unsub. notes 3.85s, 2043 5,000 4,166 Xerox Corp. sr. unsec. notes 6.35s, 2018 5,000 5,788 Utilities and power (0.4%) Consolidated Edison Co. of New York sr. unsec. unsub. notes 4.2s, 2042 5,000 4,676 Duke Energy Carolinas, LLC sr. mtge. notes 4 1/4s, 2041 5,000 4,696 Electricite de France (EDF) 144A sr. unsec. notes 6.95s, 2039 (France) 5,000 6,145 Energy Transfer Partners LP sr. unsec. unsub. notes 6 1/2s, 2042 5,000 5,380 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 4.85s, 2042 5,000 4,668 FirstEnergy Corp. sr. unsec. unsub. notes 4 1/4s, 2023 6,000 5,588 Kinder Morgan Energy Partners LP sr. unsec. notes 6.85s, 2020 5,000 5,965 PPL Capital Funding, Inc. company guaranty sr. unsec. unsub. notes 4.2s, 2022 10,000 10,067 Texas-New Mexico Power Co. 144A 1st mtge. bonds Ser. A, 9 1/2s, 2019 5,000 6,462 Westar Energy, Inc. sr. mtge. notes 4 1/8s, 2042 5,000 4,632 Total corporate bonds and notes (cost $433,281) CONVERTIBLE BONDS AND NOTES (3.2%) (a) Principal amount Value Basic materials (0.1%) Cemex SAB de CV cv. unsec. sub. notes 4 7/8s, 2015 (Mexico) $4,000 $4,608 U.S. Steel Corp. cv. sr. unsec. notes 4s, 2014 4,000 4,183 Capital goods (0.1%) Covanta Holding Corp. cv. sr. unsec. notes 3 1/4s, 2014 4,000 4,673 General Cable Corp. cv. unsec. sub. notes stepped-coupon 5s (2 1/4s, 11/15/19) 2029 (STP) 5,000 5,322 Owens-Brockway Glass Container, Inc. 144A cv. company guaranty sr. unsec. notes 3s, 2015 4,000 4,138 Trinity Industries, Inc. cv. unsec. sub. notes 3 7/8s, 2036 5,000 6,484 Communication services (0.1%) Clearwire Communications, LLC/Clearwire Finance, Inc. 144A cv. company guaranty sr. unsec. notes 8 1/4s, 2040 1,000 1,144 Level 3 Communications, Inc. cv. sr. unsec. unsub. notes 6 1/2s, 2016 5,000 8,106 Powerwave Technologies, Inc. cv. sr. unsec. sub. notes 3 7/8s, 2027 (In default) (NON) 7,000 35 Consumer cyclicals (0.7%) Callaway Golf Co. cv. sr. unsec. bonds 3 3/4s, 2019 3,000 3,624 CBIZ, Inc. 144A cv. sr. sub. notes 4 7/8s, 2015 3,000 3,966 Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 5,000 10,116 Forestar Group, Inc. cv. sr. unsec. unsub. notes 3 3/4s, 2020 2,000 2,208 Host Hotels & Resorts LP 144A cv. company guaranty sr. unsec. notes 2 1/2s, 2029 (R) 4,000 5,773 Lennar Corp. 144A cv. sr. notes 2 3/4s, 2020 3,000 5,104 Liberty Interactive, LLC cv. sr. unsec. unsub. notes 3 1/2s, 2031 12,000 6,390 Liberty Interactive, LLC 144A cv. sr. unsec. notes 1s, 2043 6,000 6,188 Liberty Interactive, LLC 144A cv. sr. unsec. unsub. notes 3/4s, 2043 5,000 6,250 M/I Homes, Inc. cv. company guaranty sr. sub. notes 3s, 2018 3,000 3,158 MGM Resorts International Co. cv. company guaranty sr. unsec. notes 4 1/4s, 2015 8,000 9,685 Priceline.com, Inc. cv. sr. unsec. unsub. notes 1s, 2018 5,000 7,019 Ryland Group, Inc. (The) cv. company guaranty sr. unsub. notes 1 5/8s, 2018 4,000 5,750 Standard Pacific Corp. cv. company guaranty sr. unsec. unsub. notes 1 1/4s, 2032 5,000 6,259 TRW Automotive, Inc. cv. company guaranty sr. unsec. notes 3 1/2s, 2015 1,000 2,646 XM Satellite Radio, Inc. 144A cv. company guaranty sr. unsec. sub. notes 7s, 2014 3,000 6,296 Consumer staples (0.1%) Hertz Global Holdings, Inc. cv. sr. unsec. notes 5 1/4s, 2014 1,000 2,941 Rite Aid Corp. cv. sr. unsec. unsub. notes 8 1/2s, 2015 2,000 4,775 Vector Group Ltd. cv. sr. unsec. FRN notes 2 1/2s, 2019 5,000 5,891 Energy (0.3%) Chesapeake Energy Corp. cv. company guaranty sr. unsec. notes 2 1/4s, 2038 15,000 14,063 Cobalt International Energy, Inc. cv. sr. unsec. unsub. notes 2 5/8s, 2019 6,000 6,019 Energy XXI Bermuda, Ltd. 144A cv. sr. unsec. notes 3s, 2018 2,000 1,973 Goodrich Petroleum Corp. cv. company guaranty sr. unsub. notes 5s, 2032 6,000 6,263 Hornbeck Offshore Services, Inc. cv. company guaranty sr. unsec. notes 1 1/2s, 2019 5,000 6,044 SEACOR Holdings, Inc. 144A cv. sr. unsec. notes 3s, 2028 5,000 5,025 Vantage Drilling Co. cv. sr. unsec. unsub. notes 7 7/8s, 2042 4,000 4,730 Financials (0.4%) Ares Capital Corp. cv. sr. unsec. notes 5 3/4s, 2016 8,000 8,687 Blackstone Mortgage Trust, Inc. cv. sr. unsec. unsub. notes 5 1/4s, 2018 (R) 5,000 5,100 DFC Global Corp. cv. sr. unsec. unsub. notes 3 1/4s, 2017 2,000 1,780 Forest City Enterprises, Inc. cv. sr. unsec. notes 4 1/4s, 2018 7,000 7,858 Hercules Technology Growth Capital, Inc. cv. sr. unsec. notes 6s, 2016 4,000 5,810 iStar Financial, Inc. cv. sr. unsec. unsub. notes 3s, 2016 (R) 5,000 6,466 Morgans Hotel Group Co. cv. sr. sub. notes 2 3/8s, 2014 (R) 2,000 1,930 PHH Corp. cv. sr. unsec. notes 4s, 2014 4,000 4,295 Radian Group, Inc. cv. sr. unsec. unsub. notes 3s, 2017 3,000 4,292 Starwood Property Trust, Inc. cv. sr. unsec. unsub. notes 4s, 2019 (R) 3,000 3,313 Walter Investment Management Corp. cv. sr. unsec. sub. notes 4 1/2s, 2019 6,000 6,221 Health care (0.6%) Accuray, Inc. cv. sr. unsec. notes 3 3/4s, 2016 5,000 5,400 Alere, Inc. cv. sr. unsec. sub. notes 3s, 2016 4,000 4,400 Auxilium Pharmaceuticals, Inc. cv. sr. unsec. notes 1 1/2s, 2018 1,000 1,095 Brookdale Senior Living, Inc. cv. sr. unsec. unsub. notes 2 3/4s, 2018 5,000 6,178 China Medical Technologies, Inc. cv. sr. unsec. bonds Ser. CMT, 4s, 2014 (China) (In default) (F) (NON) 5,000 400 China Medical Technologies, Inc. 144A cv. sr. unsec. notes 6 1/4s, 2016 (China) (In default) (F) (NON) 3,000 210 Cubist Pharmaceuticals, Inc. cv. sr. unsec. notes 2 1/2s, 2017 1,000 2,421 Cubist Pharmaceuticals, Inc. 144A cv. sr. unsec. notes 1 1/8s, 2018 4,000 4,520 Endo Pharmaceuticals Holdings, Inc. cv. sr. unsec. sub. notes 1 3/4s, 2015 3,000 6,930 Gilead Sciences, Inc. cv. sr. unsec. notes 1 5/8s, 2016 3,000 9,862 HealthSouth Corp. cv. sr. unsec. sub. notes 2s, 2043 8,000 8,870 Hologic, Inc. cv. sr. unsec. unsub. notes stepped-coupon 2s (zero %, 3/1/18) 2042 (STP) 7,000 7,149 Insulet Corp. cv. sr. unsec. notes 3 3/4s, 2016 1,000 1,471 LifePoint Hospitals, Inc. cv. sr. sub. notes 3 1/2s, 2014 4,000 4,300 Medidata Solutions, Inc. 144A cv. sr. unsec. notes 1s, 2018 6,000 7,583 Teleflex, Inc. cv. sr. unsec. sub. notes 3 7/8s, 2017 4,000 6,585 Technology (0.8%) Advanced Micro Devices, Inc. cv. sr. unsec. notes 6s, 2015 5,000 5,225 Blucora, Inc. 144A cv. sr. unsec. unsub. notes 4 1/4s, 2019 3,000 4,444 Ciena, Inc. cv. sr. unsec. notes 4s, 2020 (acquired 8/23/13, cost $5,465) (RES) 4,000 5,650 Intel Corp. cv. jr. sub. notes 3 1/4s, 2039 4,000 5,110 Micron Technology, Inc. 144A cv. sr. unsec. notes 1 5/8s, 2033 13,000 25,829 Novellus Systems, Inc. cv. sr. unsec. notes 2 5/8s, 2041 4,000 6,398 ON Semiconductor Corp. cv. company guaranty sr. unsec. sub. notes Ser. B, 2 5/8s, 2026 7,000 7,394 Safeguard Scientifics, Inc. cv. sr. unsec. bonds 5 1/4s, 2018 10,000 12,013 Salesforce.com, Inc. 144A cv. sr. unsec. unsub. notes 1/4s, 2018 6,000 6,349 SanDisk Corp. cv. sr. unsec. notes 1 1/2s, 2017 8,000 11,455 TeleCommunication Systems, Inc. cv. sr. unsec. notes 7 3/4s, 2018 5,000 4,888 Vishay Intertechnology, Inc. 144A cv. sr. unsec. notes 2 1/4s, 2041 5,000 4,247 Xilinx, Inc. cv. sr. unsec. notes 2 5/8s, 2017 4,000 6,233 Total convertible bonds and notes (cost $385,797) CONVERTIBLE PREFERRED STOCKS (1.8%) (a) Shares Value Basic materials (0.1%) ArcelorMittal Ser. MTUS, $1.50 cv. pfd. (France) 307 $7,795 Weyerhaeuser Co. Ser. A, $3.188 cv. pfd. (R) 199 10,908 Capital goods (0.1%) United Technologies Corp. $3.75 cv. pfd. 215 14,052 Communication services (0.1%) Cincinnati Bell, Inc. Ser. B, $3.378 cum. cv. pfd. 180 8,395 Crown Castle International Corp. Ser. A, $2.25 cv. pfd. (NON) 85 8,531 Iridium Communications, Inc. 144A $7.00 cv. pfd. 26 2,363 Consumer cyclicals (0.2%) FelCor Lodging Trust, Inc. Ser. A, $0.488 cum. cv. pfd. (R) 263 6,102 Stanley Black & Decker, Inc. $6.25 cv. pfd. (NON) 86 8,772 Stanley Black & Decker, Inc. $4.75 cv. pfd. 37 4,609 Consumer staples (—%) Post Holdings, Inc. 144A $3.75 cv. pfd. 41 4,966 Energy (0.2%) Chesapeake Energy Corp. 144A 5.75% cv. pfd. 16 18,340 Halcon Resources Corp. Ser. A, 5.75% cv. pfd. 8 7,027 Financials (0.6%) Alexandria Real Estate Equities, Inc. Ser. D, $1.75 cv. pfd. (R) 230 5,779 AMG Capital Trust II $2.575 cv. pfd. 183 11,117 Bank of America Corp. Ser. L, 7.25% cv. pfd. 19 20,425 EPR Properties Ser. C, $1.44 cv. pfd. 267 5,569 Health Care REIT, Inc. Ser. I, $3.25 cv. pfd. (R) 117 6,307 Maiden Holdings, Ltd. Ser. B, $3.625 cv. pfd. (Bermuda) (NON) 98 4,936 MetLife, Inc. $3.75 cv. pfd. 190 5,827 OFG Bancorp Ser. C, 8.75% cv. pfd. (Puerto Rico) 4 6,640 Wells Fargo & Co. Ser. L, 7.50% cv. pfd. 9 10,119 Technology (0.1%) Lucent Technologies Capital Trust I 7.75% cv. pfd. 3 3,030 Unisys Corp. Ser. A, 6.25% cv. pfd. 59 4,381 Transportation (0.2%) Continental Financial Trust II $3.00 cv. pfd. 155 7,411 Genesee & Wyoming, Inc. $5.00 cv. pfd. 54 7,042 Swift Mandatory Common Exchange Security Trust 144A 6.00% cv. pfd. 475 9,023 Utilities and power (0.2%) AES Trust III $3.375 cv. pfd. 89 4,481 Dominion Resources, Inc. Ser. A, $3.063 cv. pfd. 111 6,087 El Paso Energy Capital Trust I $2.375 cv. pfd. 177 9,984 NextEra Energy, Inc. $2.799 cv. pfd. 78 4,446 PPL Corp. $4.375 cv. pfd. 98 5,187 Total convertible preferred stocks (cost $216,701) MORTGAGE-BACKED SECURITIES (1.2%) (a) Principal amount Value Banc of America Commercial Mortgage Trust Ser. 06-5, Class A3, 5.39s, 2047 $20,000 $20,500 FRB Ser. 05-1, Class A4, 5.347s, 2042 8,242 8,396 Citigroup/Deutsche Bank Commercial Mortgage Trust Ser. 06-CD3, Class A4, 5.658s, 2048 5,150 5,166 COMM Mortgage Trust FRB Ser. 06-C7, Class AAB, 5.904s, 2046 3,965 3,990 Ser. 12-CR1, Class AM, 3.912s, 2045 13,000 13,144 GS Mortgage Securities Trust 144A Ser. 11-GC5, Class XA, IO, 1.894s, 2044 221,506 16,192 JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 07-LD11, Class A2, 5.987s, 2049 12,047 12,047 Ser. 04-LN2, Class A2, 5.115s, 2041 26,198 26,631 LB-UBS Commercial Mortgage Trust Ser. 05-C7, Class C, 5.35s, 2040 10,000 10,289 Merrill Lynch/Countrywide Commercial Mortgage Trust FRB Ser. 06-4, Class A2FL, 0.289s, 2049 5,365 5,358 Morgan Stanley Capital I Trust FRB Ser. 07-HQ12, Class A2FX, 5.778s, 2049 17,202 17,508 Ser. 07-IQ14, Class A2, 5.61s, 2049 12,828 12,903 Ser. 04-T13, Class A4, 4.66s, 2045 1,325 1,325 Wachovia Bank Commercial Mortgage Trust Ser. 07-C34, Class A2, 5.569s, 2046 10,966 11,016 Total mortgage-backed securities (cost $165,853) SHORT-TERM INVESTMENTS (20.0%) (a) Principal amount/shares Value Putnam Short Term Investment Fund 0.08% (AFF) 2,492,038 $2,492,038 SSgA Prime Money Market Fund 0.01% (P) 110,000 110,000 U.S. Treasury Bills with an effective yield of 0.09%, October 16, 2014 (SEGCCS) $56,000 55,954 U.S. Treasury Bills with effective yields ranging from 0.08% to 0.09%, August 21, 2014 (SEG)(SEGCCS) 8,000 7,995 Total short-term investments (cost $2,665,987) TOTAL INVESTMENTS Total investments (cost $12,739,766) (b) FORWARD CURRENCY CONTRACTS at 11/30/13 (aggregate face value $126,668) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Euro Buy 12/18/13 $2,446 $2,444 $2 Euro Sell 12/18/13 2,446 2,479 33 Barclays Bank PLC British Pound Buy 12/18/13 1,636 1,476 160 Hong Kong Dollar Sell 2/19/14 2,000 2,000 — Japanese Yen Buy 2/19/14 4,155 4,324 (169) Norwegian Krone Buy 12/18/13 1,044 1,049 (5) Singapore Dollar Buy 2/19/14 1,355 1,368 (13) Swedish Krona Sell 12/18/13 6,127 6,059 (68) Swiss Franc Buy 12/18/13 332 257 75 Citibank, N.A. Australian Dollar Sell 1/16/14 3,268 3,359 91 Danish Krone Buy 12/18/13 3,644 3,536 108 Euro Buy 12/18/13 5,164 4,931 233 Japanese Yen Buy 2/19/14 8,361 8,675 (314) Credit Suisse International Australian Dollar Sell 1/16/14 3,631 3,732 101 Japanese Yen Buy 2/19/14 5,456 5,681 (225) New Zealand Dollar Sell 1/16/14 8,354 8,450 96 Swedish Krona Sell 12/18/13 1,951 1,929 (22) Swiss Franc Buy 12/18/13 4,634 4,484 150 Deutsche Bank AG Euro Buy 12/18/13 3,126 3,007 119 Goldman Sachs International Australian Dollar Sell 1/16/14 998 1,026 28 Euro Buy 12/18/13 7,473 7,575 (102) Euro Sell 12/18/13 7,473 7,447 (26) HSBC Bank USA, National Association British Pound Buy 12/18/13 6,054 5,946 108 British Pound Sell 12/18/13 6,054 5,901 (153) Swedish Krona Sell 12/18/13 1,433 1,417 (16) JPMorgan Chase Bank N.A. Australian Dollar Sell 1/16/14 1,725 1,781 56 Euro Buy 12/18/13 1,495 1,454 41 Euro Sell 12/18/13 1,495 1,515 20 Japanese Yen Buy 2/19/14 1,664 1,732 (68) Singapore Dollar Buy 2/19/14 4,622 4,669 (47) Swiss Franc Buy 12/18/13 2,538 2,462 76 Royal Bank of Scotland PLC (The) Japanese Yen Buy 2/19/14 1,649 1,702 (53) State Street Bank and Trust Co. Euro Buy 12/18/13 2,446 2,345 101 Israeli Shekel Buy 1/16/14 851 848 3 UBS AG British Pound Buy 12/18/13 3,599 3,516 83 British Pound Sell 12/18/13 3,599 3,535 (64) WestPac Banking Corp. Euro Buy 12/18/13 2,717 2,557 160 Total FUTURES CONTRACTS OUTSTANDING at 11/30/13 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) U.S. Treasury Note 2 yr (Long) 2 $440,594 Mar-14 $59 Total OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 11/30/13 (Unaudited) Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) JPMorgan Chase Bank N.A. EM Series 15 Version 1 Index BB+/P $(50,000) $400,000 6/20/16 500 bp $(26,564) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at November 30, 2013. Securities rated by Putnam are indicated by “/P.” CENTRALLY CLEARED CREDIT DEFAULT CONTRACTS OUTSTANDING at 11/30/13 (Unaudited) Upfront Payments premium Termi- received Unrealized received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) NA IG Series 21 Index BBB+/P $(3,544) $330,000 12/20/18 100 bp $1,939 NA HY Series 21 Index B+/P (69,401) 1,000,000 12/20/18 500 bp 6,303 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at November 30, 2013. Securities rated by Putnam are indicated by “/P.” Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank bp Basis Points ETF Exchange Traded Fund FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period IO Interest Only OTC Over-the-counter SPDR S&P Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 1, 2013 through November 30, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $13,305,240. (b) The aggregate identified cost on a tax basis is $12,747,672, resulting in gross unrealized appreciation and depreciation of $730,439 and $87,807, respectively, or net unrealized appreciation of $642,632. (NON) Non-income-producing security. (STP) The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. (RES) Security is restricted with regard to public resale. The total market value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $5,650, or less than 0.1% of net assets. (AFF) Affiliated company. For investments in Putnam Short Term Investment Fund, the rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with a company which is under common ownership or control, or involving securities of companies in which the fund owned at least 5% of the voting securities, were as follows: Name of affiliates Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Short Term Investment Fund * $2,295,137 $536,680 $339,779 $463 $2,492,038 Putnam Absolute Return 100 Fund Class Y 576,529 75,365 5,309 — 650,906 Putnam Absolute Return 300 Fund Class Y 1,436,263 125,957 12,742 — 1,555,012 Putnam Absolute Return 500 Fund Class Y 2,460,472 149,526 21,257 — 2,642,248 Putnam Absolute Return 700 Fund Class Y 374,309 21,530 7,662 — 399,033 Putnam Money Market Fund Class A 446,538 75,008 4,248 13 517,298 Totals * Management fees charged to Putnam Short Term Investment Fund Fund have been waived by Putnam Management. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGCCS) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (P) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. (UR) At the reporting period end, 100 shares owned by the fund were not formally entered on the company's shareholder register, due to local restrictions on foreign ownership. While the fund has full title to these unregistered shares, these shares do not carry voting rights and, until 2014, are not eligible for receipt of dividends. At the close of the reporting period, the fund maintained liquid assets totaling $2,179,560 to cover certain derivatives contracts and the settlement of certain securities. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Futures contracts: The fund used futures contracts to manage exposure to market risk, to hedge prepayment risk, to hedge interest rate risk, to gain exposure to interest rates and to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. For the fund's average number of futures contracts, see the appropriate table at the end of these footnotes. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Credit default contracts: The fund entered into OTC and/or centrally cleared credit default contracts to hedge credit risk, to hedge market risk and to gain exposure on individual names and/or baskets of securities. In OTC and centrally cleared credit default contracts, the protection buyer typically makes an upfront payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the close of the contract. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties are settled through a central clearing agent through variation margin payments. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. For the fund's average notional amount on credit default contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $234 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund for these agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks *: Basic materials $69,735 $26,210 $— Capital goods 92,775 26,065 — Communication services 68,091 29,533 — Conglomerates 28,561 7,784 — Consumer cyclicals 190,988 46,965 — Consumer staples 150,588 46,240 — Energy 131,088 43,182 — Financials 572,049 81,900 — Health care 197,224 41,253 — Technology 187,497 11,799 — Transportation 31,671 4,244 — Utilities and power 31,431 21,495 — Total common stocks — Convertible bonds and notes — 424,600 610 Convertible preferred stocks 31,941 207,710 — Corporate bonds and notes — 432,562 — Investment companies 5,479,799 517,298 — Mortgage-backed securities — 164,465 — U.S. treasury obligations — 1,326,964 — Short-term investments 2,602,038 63,949 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $499 $— Futures contracts 59 — — Credit default contracts — 104,623 — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Credit contracts $104,623 $— Foreign exchange contracts 1,844 1,345 Interest rate contracts 59 — Total The average volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows: Futures contracts (number of contracts) 2 Forward currency contracts (contract amount) $150,000 OTC credit default swap contracts (notional) $730,000 Centrally cleared credit defult rate swap contracts (notional) $1,000,000 For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: January 28, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: January 28, 2014 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: January 28, 2014
